In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1155V
                                          UNPUBLISHED


    BERNARD NEUWIRTH, as Executor                               Chief Special Master Corcoran
    of the Estate of ELLEN C. NEUWIRTH,
                                                                Filed: February 26, 2021
                         Petitioner,
    v.                                                          Special Processing Unit (SPU);
                                                                Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                     Influenza (Flu) Vaccine; Guillain-
    HUMAN SERVICES,                                             Barre Syndrome (GBS)

                         Respondent.


Steven Edwards Winslow, Jubelirer Pass & Intrieri, PC, Pittsburgh, PA, for petitioner.

Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES 1

      On September 8, 2020, Bernard Neuwirth filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that Ellen C. Neuwirth suffered a Table Injury – Guillain-
Barré syndrome (GBS) – as a result of her September 10, 2019 influneza (“flu”)
vaccination which caused her death. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On February 12, 2021, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for a Table Injury – GBS – that resulted in decedent Ellen C.
Neuwirth’s death. On February 22, 2021, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $250,000.00. Proffer at

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
1. In the Proffer, Respondent represented that Petitioner agrees with the proffered award.
Id. at 2. Based on the record as a whole, I find that Petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $250,000.00 in the form of a check payable to Petitioner as
Executor of the Estate of Ellen C. Neuwirth. This amount represents compensation for
all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                  THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


BERNARD NEUWIRTH, as Executor of the
Estate of ELLEN C. NEUWIRTH,

                       Petitioner,
                                                      No. 20-1155V
v.                                                    Chief Special Master Brian H. Corcoran
                                                      ECF
SECRETARY OF HEALTH AND
HUMAN SERVICES,

                       Respondent.


             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On February 12, 2021, the Court entered its “Ruling on Entitlement,” finding petitioner

entitled to compensation, consistent with the recommendation in respondent’s February 11, 2021

Rule 4(c) Report. Specifically, under the Vaccine Injury Table, decedent Ellen C. Neuwirth

suffered from Guillain-Barré syndrome that resulted in her death, presumptively as the result an

influenza vaccination. Respondent now proffers that petitioner be awarded a lump sum of

$250,000.00 for all damages available pursuant to 42 U.S.C. § 300aa-15(a).

       Petitioner represents that he presently is, or within 90 days of the date of judgment will

become, duly authorized to serve as the administrator/executor of the Estate of Ellen C. Neuwirth

under the laws of the Commonwealth of Pennsylvania. Respondent’s proffer is contingent on

the following: No payments pursuant to this proffer shall be made until petitioner provides the

Secretary with documentation establishing his appointment as administrator/executor of the

Estate of Ellen C. Neuwirth. If petitioner is not authorized by a court of competent jurisdiction

to serve as administrator/executor of the Estate of Ellen C. Neuwirth at the time the payment

pursuant to this proffer is to be made, the payment shall be paid to the party or parties appointed

                                                 1
by a court of competent jurisdiction to serve as administrator/executor of the Estate of Ellen C.

Neuwirth upon submission of written documentation of such appointment to the Secretary.

       Petitioner has reviewed the foregoing and agrees with the proffered award of

$250,000.00.1

                                                     Respectfully submitted,

                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division

                                                     HEATHER L. PEARLMAN
                                                     Acting Deputy Director
                                                     Torts Branch, Civil Division

                                                     ALEXIS B. BABCOCK
                                                     Assistant Director
                                                     Torts Branch, Civil Division

                                                     s/ RYAN D. PYLES
                                                     RYAN D. PYLES
                                                     Senior Trial Attorney
                                                     Torts Branch, Civil Division
                                                     U.S. Department of Justice
                                                     P.O. Box 146
                                                     Benjamin Franklin Station
                                                     Washington, DC 20044-0146
                                                     Tel: (202) 616-9847

Dated: February 22, 2021




1
  This proffer does not include any award for attorneys’ fees and costs that may be awarded
pursuant to 42 U.S.C. § 300aa-15(e).

                                                 2